                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
      v.                            )                 Criminal No. 05-0100-9 (PLF)
                                    )
NEWETT VINCENT FORD,                )
                                    )
                  Defendant.        )
____________________________________)


                                  MEMORANDUM OPINION

               This matter is before the Court on the motion of defendant Newett Vincent Ford

to reduce his sentence pursuant to 18 U.S.C. § 3582(c)(2) [Dkt. No. 1684]. The United States

opposes the motion in part. It agrees that Mr. Ford is eligible for a sentence reduction and that

the revised Guidelines sentencing range is 168 to 210 months imprisonment. It suggests,

however, that in the circumstances presented the Court should exercise its discretion and grant a

reduction in sentence to 189 months (the middle of the Guidelines sentencing range), rather than

the lower sentence proposed by Mr. Ford.

               The defendant was a member of a conspiracy involving the distribution of cocaine

and crack cocaine in the Congress Park neighborhood. He was charged in three counts, one

count of narcotics conspiracy and two counts of narcotics distribution. After a trial, the jury

found him guilty on all counts. Mr. Ford’s Guidelines sentencing Offense Level was Level 40,

and he had a Criminal History Category of II, resulting in a Guidelines sentencing range of 324

to 405 months. Judge Richard W. Roberts, the trial judge, varied from the Guidelines and

sentenced Mr. Ford to 262 months on the conspiracy count and concurrent terms of 240 months
on the narcotics distribution counts, all sentences to run concurrently. Defendant’s conviction

and sentence were affirmed on appeal.

               On October 28, 2009, Mr. Ford filed a motion to reduce his sentence based on

Amendment 706 to the Sentencing Guidelines. Over the government’s objections, Judge Roberts

granted the motion, found that the revised Guidelines sentencing range was 210 to 262 months,

and imposed a sentence of 210 months. See Dkt. No. 1465. On October 4, 2018, Mr. Ford filed

the instant motion to reduce his sentence further. This new motion is based on a further

amendment to the Sentencing Guidelines, Amendment 782, which became effective on

November 1, 2014.

               As noted, both Mr. Ford and the government agree that Mr. Ford is eligible for a

reduction of his sentence under Amendment 782. They further agree that under that amendment,

his Offense Level is 34, his Criminal History Category is II, and his Guidelines sentencing range

under Amendment 782 is 168 to 210 months. The defendant asks for a reduction to the bottom

of that range, 168 months. The government argues that the Court should not reduce the sentence

below 189 months, the middle of the range, suggesting that such a sentence would be fair, just,

and appropriate in view of all of the circumstances. The government points out that Mr. Ford

was involved in a long-running, serious drug conspiracy to distribute crack cocaine in the

Congress Park neighborhood; that his conduct involved repeated acts of distributing drugs on the

streets of the District of Columbia; and that he possessed a gun on more than one occasion

during the course of the conspiracy. The government also notes that since Mr. Ford has been

incarcerated, he has incurred seven disciplinary infractions while in a Bureau of Prisons facility,

two involving the use of drugs or alcohol, and several occurring even after being granted a

sentence reduction by Judge Roberts in 2011.



                                                 2
               In view of all of these circumstances, the Court will grant Mr. Ford’s motion to

reduce his sentence [Dkt. No. 1684] and impose a sentence of 189 months. An Order

effectuating that sentence will issue this same day.

               SO ORDERED.



                                                            ________________________
                                                            PAUL L. FRIEDMAN
                                                            United States District Judge

DATE: December 11, 2018




                                                 3
